       Case 4:17-cv-00292-RH-HTC Document 40 Filed 10/29/20 Page 1 of 3
                                                                              Page 1 of 3


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



SHONTEL REDDICK,

              Petitioner,

v.                                             CASE NO. 4:17cv292-RH-HTC

SECRETARY FLORIDA DEPARTMENT
OF CORRECTIONS,

              Respondent.

_________________________________/


                 ORDER DENYING THE PETITION AND
              DENYING A CERTIFICATE OF APPEALABILITY


       This petition for a writ of habeas corpus under 28 U.S.C. § 2254 is before

the court on the magistrate judge’s report and recommendation, ECF No. 27. and

the objections, ECF No. 37. I have reviewed de novo the issues raised by the

objections. The report and recommendation is correct and is adopted as the court’s

opinion.

       Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may



Case No. 4:17cv292-RH-HTC
         Case 4:17-cv-00292-RH-HTC Document 40 Filed 10/29/20 Page 2 of 3
                                                                                  Page 2 of 3


issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

            To obtain a COA under § 2253(c), a habeas prisoner must make a
            substantial showing of the denial of a constitutional right, a
            demonstration that, under Barefoot, includes showing that
            reasonable jurists could debate whether (or, for that matter, agree
            that) the petition should have been resolved in a different manner
            or that the issues presented were “ ‘adequate to deserve
            encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The petitioner has not made the required showing. This order thus denies a

certificate of appealability.

         For these reasons,

         IT IS ORDERED:



Case No. 4:17cv292-RH-HTC
       Case 4:17-cv-00292-RH-HTC Document 40 Filed 10/29/20 Page 3 of 3
                                                                            Page 3 of 3


       1. The report and recommendation is accepted.

       2. The clerk must enter judgment stating, “The petition is denied with

prejudice.”

       3. A certificate of appealability is denied.

       4. The clerk must close the file.

       SO ORDERED on October 28, 2020.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:17cv292-RH-HTC
